Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 23, 2020                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

  159342                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  JILL CREECH BAUER, JILL CREECH BAUER                                                                Richard H. Bernstein
  LEGAL SERVICES, PLLC, and ATTORNEYS                                                                 Elizabeth T. Clement
  FOR INDIGENT MOTHERS, PLLC,                                                                         Megan K. Cavanagh,
                                                                                                                       Justices
            Plaintiffs-Appellants,
  v                                                                SC: 159342
                                                                   COA: 339703
                                                                   Genesee CC: 15-105396-CZ
  JESSICA HAMMON, ERICA EDGINGTON,
  NICHOLAS D’AIGLE, LAW OFFICES OF
  JESSICA J. HAMMON, PLLC, ATTORNEYS
  FOR INDIGENT DEFENSE, PLLC, MARCIA
  L. STIPES, LAW OFFICES OF J.J. EDWARDS,
  PLLC, and JADE EDWARDS,
              Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 12, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 23, 2020
           t0318
                                                                              Clerk